Title: From Thomas Jefferson to J. P. G. Muhlenberg, 14 November 1803
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


          
            
              Dear Sir
            
            Washington Nov. 14. 1803.
          
          I recieved last night your favor of the 10th. and am thankful to you for the prompt dispatch of the wine, every day’s delay counting during a session of Congress. the wines are Champagne & Burgandy. so soon as you will be so good as to let me know the amount of the duties & charges, they shall be immediately remitted to you. accept my friendly salutations & assurances of respect. 
          
            
              Th: Jefferson
            
          
          
            P.S. I have no invoice of the wines, nor any notice of the prices or quantity. I wrote for 500. bottles. you can perhaps judge by the size of the boxes, or by opening one, whether they contain that quantity.
          
        